Reversed and Remanded and Memorandum Opinion filed December 1, 2011.




                                          In The

                          Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00821-CV
                                    ____________

  JIM VRATIS, STINGAREE L.L.C., AND STINGAREE OPERATING L.L.C.,
                            Appellants

                                            V.

                              GASLIGHT, INC., Appellee


                        On Appeal from the 10th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 08-CV-0170


                            MEMORANDUM OPINION

       This is an appeal from a judgment signed June 21, 2011. On November 9, 2011,
the appellant filed a motion to reverse the judgment and remand to the trial court for
rendition of judgment in accordance with the parties’ settlement agreement. See Tex. R.
App. P. 42.1. The motion is granted.
       Accordingly, we reverse the judgment signed June 21, 2011, and remand this case
to the trial court for rendition of judgment in accordance with the parties’ agreement.

                                                 PER CURIAM

Panel consists of Justices Frost, Seymore, and Jamison.